Citation Nr: 0733179	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-43 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to July 1973 and from October 1974 to August 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The veteran currently has a diagnosis of post-traumatic 
stress disorder. 

The veteran has provided sufficient information of several 
stressors in service while serving aboard the U.S.S. HECTOR 
(AR-7) when the ship was serving the Naval Bases in Vung Tau 
and Da Nang, Vietnam, from about February to July 1972 to 
warrant further development under the duty to assist. 

Accordingly, the appeal is REMANDED for the following action:

1. Ask the appropriate Federal custodian 
of records for the United States Navy for 
the unit history, ship log, and lessons 
learned for the U.S.S. HECTOR (AR-7) from 
February to July 1972 to verify whether 
the ship was at the Naval Bases in Vung 
Tau or Da Nang, Republic of Vietnam and 
the ship provided work parties for the 
U.S.S. Buchanan (hit by a missile), the 
U.S.S. Benjamin Stoddert (June 26, 1972, 
a misfire damaged a gun mount and killed 
four sailors), and the U.S.S. Higbee. 

2. If the above development verifies any 
of the veteran's stressors, schedule the 
veteran for a VA examination to determine 
whether it is as least as likely as not 
that the veteran has post-traumatic 
stress disorder due to any verified 
stressor.  The veteran's claims file 
should be made available to the examiner 
for review. 

3. After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE G. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

